PER CURIAM.
Edward Green Harrison, who is serving a federal sentence of life imprisonment after a jury found him guilty of drug-related offenses, appeals the district court’s judgment denying his 28 U.S.C. § 2255 motion. Because all of Harrison’s arguments rely on Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), we agree with the district court that Harrison is not entitled to relief in this collateral proceeding. See United States v. Moss, 252 F.3d 993, 995 (8th Cir.2001), cert. denied, — U.S.-, 122 S.Ct. 848, 151 L.Ed.2d 725 (2002). Accordingly, we affirm. See 8th Cir. R. 47B.
A true copy.